DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al., US 2018/0302353 A1 (hereafter referred to as Ma).
A.	Regarding claim 13, Ma teaches a server, comprising: 
one or more processors; and one or more machine readable media storing instructions, wherein the one or more processors execute the instructions to enable the server to perform the following operations (p.24, “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”), comprising: 

if the identity information of the first user does not match attribute information of the inside group (p.36, “Upon receiving a group add request requesting that the first user be added to the first group, the information-processing means can obtain the first user's information and the first group's information.  It can then assess whether the first user needs to be added with a specific status to the first group.”), creating, by the server, an inter-enterprise group according to identity information of at least one member of the inside group and the identity information of the first user (p. 37, “In an optional implementation, the first group's administrator can configure a specific status, such as visitor or guest status, for the first group and configure for this specific status group permissions, …” p. 37, “To give another example, the members of one group could be set up so as to be added to another group with a specific status.  Thus, the first users would be members of the second group, the second group being a group different from the first group.”).
Claim 1 is a method with steps similar in function to the server of claim 13 above. Claim 1 is rejected on the same rationale as claim 13.

retrieving, by the server, the identity information of the at least one member of the inside group (p. 36, “Upon receiving a group add request requesting that the first user be added to the first group, the information-processing means can obtain the first user's information and the first group's information.”); 
retrieving, by the server, the identity information of the first user (p. 36, “Upon receiving a group add request requesting that the first user be added to the first group, the information-processing means can obtain the first user's information and the first group's information.”); 
retrieving, by the server, data of the inside group (p. 37, “In addition, the first group's administrator is responsible for registering accounts on behalf of first group members and for determining which members need to be added with a specific status and which members do not need to be added with a specific status.”); and 
creating, by the server, the inter-enterprise group according to the retrieved identity information and the data of the inside group (After the first group is registered and the 
Claim 2 is a method with steps similar in function to the server of claim 14 above. Claim 2 is rejected on the same rationale as claim 14.
C.	Regarding dependent claim 15. Ma teaches the server according to claim 14, further comprising: adding, by the server, an inter-enterprise group permission to the first user in the inter-enterprise group (p.35, “This implementation permits the group administrator of the instant messaging software to add a new member directly to the group.  This is particularly suitable for scenarios in which a new member is to be added in a business or office setting.  In this case, the administrator could automatically add the new member to the instant messaging software group and automatically set the group permissions based on the employee's status.”), 
to prohibit the first user from accessing the data of the inside group stored in the inter-enterprise group (p. 41, “In one respect, adding the first user according to a specific status to the first group mainly refers to: Subjecting the group information of said first group to screening in accordance with the group permissions corresponding to the specific status in order to obtain screened group information.” P. 42, “For example, if the group weight corresponding to the specific status means that contact directory information cannot be viewed within the group, then the information-processing means can, in accordance with the group weight corresponding to the specific status, screen out the first group's contact directory information so as to obtain screened group information.”)

Regarding dependent claim 16, Ma teaches the server according to claim 13, further comprising: adding, by the server, an inter-enterprise group label to the inter-enterprise group (p. 38, “Furthermore, the administrator could allocate a status weight to each member and allocate different status weights to users who need to be added with a specific status to the first group and to users who do not need to be added with a specific status to the first group so as to differentiate between them.”).
Claim 4 is a method with steps similar in function to the server of claim 16 above. Claim 4 is rejected on the same rationale as claim 16.
E.	Regarding dependent claim 17, Ma teaches the server according to claim 13, further comprising: adding, by the server, a corresponding identity information label to the at least one member of the inter-enterprise group (p. 37, “For example, someone who is serving as a temporary employee or contractor of the enterprise will need to be added with a specific status to the enterprise group.  To give another example, the members of one group could be set up so as to be added to another group with a specific status.”). 
Claim 5 is a method with steps similar in function to the server of claim 17 above. Claim 5 is rejected on the same rationale as claim 17.
F.	Regarding dependent claim 6, Ma teaches the method according to claim 1, further comprising: 
receiving, by the server, a second join-group request for adding a second user to the inter-enterprise group (Each user with a visitor or contractor role would request addition, p. 34, 
if identity information of the second user does not match the attribute information of the inside group (p. 36 assess based on specific status, ), adding, by the server, a corresponding identity information label to the second user (p. 37, adding specific status), and adding an inter-enterprise group permission to the second user to prohibit the second user from accessing the data of the inside group stored in the inter-enterprise group (p. 42, “… then the information-processing means can, in accordance with the group weight corresponding to the specific status, screen out the first group's contact directory information so as to obtain screened group information.”); and 
adding, by the server, the second user to the inter-enterprise group (The specific status indicates the inter-enterprise group. p. 41, “In one respect, adding the first user according to a specific status to the first group mainly refers to: Subjecting the group information of said first group to screening in accordance with the group permissions corresponding to the specific status in order to obtain screened group information, …”).
G.	Regarding claim 18, Ma teaches a non-volatile readable storage medium, wherein when instructions in the non-volatile storage medium are executed by a processor in a server (p.24, “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”), the processor 
Regarding claim 19, Ma teaches a client, comprising: one or more processors; and one or more machine readable media storing instructions, wherein when the one or more processors execute the instructions (p.24, “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”), the processor can perform the method for establishing an enterprise group according to claim 8. See also the rejection of claim 8 above.
Regarding claim 20, Ma teaches a readable storage medium, wherein instructions in the storage medium are executed by a processor in a client (p.24, “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”) to enable the client to perform the method for establishing an enterprise group according to claim 8. See also the rejection of claim 8 above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Lappin et al., US 9,973,552 B2 (hereafter referred to as Lappin).
A.	Regarding claim 8, Ma teaches a method for establishing an enterprise group, comprising: 
generating, by the client, a first join-group request comprising identity information of the first user according to the first join-group instruction (p. 34, “Optionally, …”); and 
sending, by the client, the first join-group request to a server, so that if the identity information of the first user does not match attribute information of the inside group, the server creates an inter-enterprise group for the first user and at least one member of the inside group (p. 34, “Optionally, the first user may take the initiative in requesting to be added to the first group.  In this case, the first user could issue a group add request to an instant messaging-based information-processing means (abbreviated as information-processing means).”).
Ma does not specifically teach receiving, by a client, a first join-group instruction for adding a first user to an inside group. However, in the same field of endeavor, Lappin teaches receiving, by a client, a first join-group instruction for adding a first user to an inside group (column 19, lines 54-59, 65-67; “The PCE team leader of PCE object 402B may now invite other 
Regarding dependent claim 9, Ma-Lappin teaches the method according to claim 8, as recited above. Ma does not specifically teach further comprising: 
displaying, by the client, an inter-enterprise group permission label of the first user, to prompt that the first user is prohibited from accessing data of the inside group stored in the inter-enterprise group. However, in the same field of endeavor, Lappin teaches displaying, by the client, an inter-enterprise group permission label of the first user, to prompt that the first user is prohibited from accessing data of the inside group stored in the inter-enterprise group (column 19, lines 59-64 ; “For example, terminal interface 212 provides a list of all PCE team members and to block a list of other linked PCE members, to each respective linked PCE object member accessing the respective PCE object.” column 34, lines 13-16; “Optionally, when a project is confidential, and a person without proper permission levels is viewing the confidential PCE object, certain information fields may be blocked and certain fields may be allowed …”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ma to substitute displaying inter-enterprise metadata 
Regarding dependent claim 10, Ma-Lappin teaches the method according to claim 8, as cited above. Ma does not specifically teach further comprising: displaying, by the client, an inter-enterprise group label of the inter-enterprise group. However, in the same of endeavor, Lappin teaches displaying, by the client, an inter-enterprise group label of the inter-enterprise group.  (column 17, lines 23-29; “Intra-organizational and extra-organizational PCE object members may be tagged differently, for example, by using metadata.” column 26, lines 31-36; “Terminal interface 212 may display the certain fields for each PCE object 502A-D on respective client terminals 204 being used by users 504B and/or 504C.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ma to substitute displaying inter-enterprise metadata from Lappin for the department information from Ma to facilitate easier group management to enable viewing inter-enterprise metadata for the plurality of groups. The motivation would have been to provide a better interface for organizing metadata to define the policy for controlling peer collaboration.
Regarding dependent claim 11, Ma-Lappin teaches the method according to claim 8, as cited above. Ma does not specifically teach further comprising: displaying, by the client, an identity information label corresponding to the at least one member of the inter-enterprise group. However, in the same field of endeavor, Lappin teaches further comprising: displaying, by the client, an identity information label corresponding to the at least one member of the inter-enterprise group (column 19, lines 54-64; “Each linked entity is aware of all team members 410A, for example, viewing a list of the team members though the user interface of the client terminal.” Column 38, lines 1-6; “FIG. 8U is an exemplary user interface that displays and/or accesses registration of extra-organizational users based on the email domain name of the extra-organizational partner, for example, by the central administration.”).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ma to substitute displaying inter-enterprise metadata from Lappin for the department information from Ma to facilitate easier group management to enable viewing inter-enterprise metadata for the plurality of groups. The motivation would have been to provide a better interface for organizing metadata to define the policy for controlling peer collaboration.


Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   the prior art of record does not teach or suggest: if the first user has left the inter-enterprise group, deleting, by the client, the identity information of the first user in the inter-enterprise group, and replacing the inter-enterprise group label of the inter-enterprise group with the inside group label.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beck et al., US 8316128 B2, teaches a zone managers that manages a plurality of user identities from a plurality of services using workspaces. A user identities assigned to workspace and based on assigned workspace user identities are restricted from services.
Fuller et al., US 8245141 B1, teaches a first administrative entity with a first plurality of members that configures a first set of policies for accessing workplace resources that restricts a second plurality of members that is configured by a second administrative entity.
Liu et al., US 20200259779 A1, teaches a super chat group comprising chat participants from other online chat communication systems.

Chen et al., US 10812539 B2, teaches enhanced group communications for the group participants of a first group of messages, indicating function to add an external user to enable the external user to participant in the group based on the first group of messages.
Bagby et al., US 10171400 B2, teaches using organization rank to facilitate electronic communication including determining the relative rank for communications from a sender to a recipient and then have the sender confirm sending the message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/Primary Examiner, Art Unit 2452